Order entered October 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00354-CR

                         RICKEY TRENT STANLEY, JR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 062945

                                            ORDER
       By order dated October 13, 2014, the Court reinstated this appeal and ordered appellant

to file his brief within fifteen days. On October 14, 2014, appellant tendered his brief and a third

motion for extension of time to file the brief. Because appellant’s brief is timely filed pursuant

to the Court’s October 13, 2014 order, we DEEM it timely filed on the date of this order. We

DENY AS MOOT appellant’s third motion for extension of time to file his brief.

                                                       /s/   LANA MYERS
                                                             JUSTICE